                                       Case 8:18-cv-01644-VAP-KES Document 107 Filed 10/01/19 Page 1 of 2 Page ID #:2746



                                           1 JOHN P. REITMAN (State Bar No. 80579)
                                               jreitman@lgbfirm.com
                                           2 JACK A. REITMAN (State Bar No. 283746)
                                               jareitman@lgbfirm.com
                                           3 LANDAU GOTTFRIED & BERGER LLP
                                               1880 Century Park East, Suite 1101
                                           4 Los Angeles, California 90067
                                               Telephone: (310) 557-0050
                                           5 Facsimile: (310) 557-0056

                                           6 Attorneys for Brian Weiss,
                                               Court Appointed Receiver of Eagan Avenatti, LLP
                                           7

                                           8                       UNITED STATES DISTRICT COURT
                                           9      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          10

                                          11 In re                                       Case No. 8:18-CV-01644-VAP-KES
& B E RGER LLP




                                          12
                                               EAGAN AVENATTI, LLP                       DECLARATION OF BRIAN
            LOS ANGELES, CALIFO RNIA
               ATTO RNEYS AT LA W




                                          13                                             WEISS IN SUPPORT OF
  GOTTFR IED




                                          14                      Debtor.                RECEIVER’S MOTION TO
                                                                                         DISCHARGE RECEIVER
                                          15
L ANDAU




                                          16                                             Hearing Date, Time, and Location:
                                                                                         Date:     October 29, 2019
                                          17                                             Time:     10:00 a.m.
                                                                                         Place:    Courtroom 6D
                                          18                                                       411 W 4th Street
                                                                                                   Santa Ana, CA 92701
                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                       Case 8:18-cv-01644-VAP-KES Document 107 Filed 10/01/19 Page 2 of 2 Page ID #:2747



                                           1 I, Brian Weiss, hereby declare as follows:

                                           2        1.     I am the federal court appointed receiver for Eagan Avenatti, LLP
                                           3 (“EA”) in the above captioned case. I make this declaration in support of my motion

                                           4 to discharge myself and the EA receivership (the “Motion”). Unless otherwise

                                           5 stated, I have personal knowledge of the facts set forth below; and if called as a

                                           6 witness, I could and would competently testify thereto under oath.

                                           7        2.     I was appointed as receiver for EA by this Court (by stipulation) on
                                           8 February 13, 2019 [Docket No. 53]. On September 13, 2019, I caused EA to file for

                                           9 chapter 7 bankruptcy (In re Eagan Avenatti, LLP, Case No. 8:19-bk-13560-CB, the
                                          10 “EA Bankruptcy Case”). A bankruptcy trustee (Richard A. Marshack) has been

                                          11 appointed, and I have turned over all files and other property to Mr. Marshack. I
& B E RGER LLP




                                          12 have also discussed EA and its business/various issues at great length with him.
            LOS ANGELES, CALIFO RNIA
               ATTO RNEYS AT LA W




                                          13        3.     As the assets and affairs of EA are now wholly controlled by the
  GOTTFR IED




                                          14 Trustee in the EA Bankruptcy Case, I believe my duties have concluded with respect

                                          15 to the EA Receivership estate, and request that the Court discharge me from my
L ANDAU




                                          16 duties as Receiver. A true and correct copy of my seventh and final receivership

                                          17 report is attached as Exhibit 1.

                                          18        I declare under penalty of perjury under the laws of the United States of
                                          19 America that the foregoing is true and correct.

                                          20        Executed on October __, 2019, at Newport Beach, California
                                          21

                                          22                                         _______________________________
                                          23
                                                                                               Brian Weiss

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                          2
